DETAILED ACTION
Status of Application: Claims 1-2, 4-5, 7, 9-11, 15, 21, 27, and 76-78, 87-92 are present for examination at this time.  
Claims 1-2, 4-5, 7, 9-11, 15, 21, 27, and 76-78, 87-92  are rejected.
Please refer to the attached PTO Form 892 and/or submitted IDSes to resolve any possible discrepancies in the listed reference numbers.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statements submitted on 10/18/19 and 11/10/20 have been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims  1-2, 4-5, 7, 9-11, 15, 21, 27, and 76-78, 87-92 are rejected under 35 U.S.C. 103 as being unpatentable over “Association Exchange using Contention based UL OFDMA by Ming Gan et al., 802.11-17/0396 r3 (March 2017) (“Gan”) in view of “Apparatus, Computer Readable Medium, And Method For Pre-Association Frame Exchange Using Random Access In A High Efficiency Wireless Local-Area Network” by Ghosh et al., US2016/032387A1 (“Ghosh”)

With regard to claims 1, 77, and 78 , while Gan discloses a wireless communication method in a wireless network, a wireless communication device forming station, and a 
Reasons to Combine: Gan and Ghosh are from similar fields of endeavor, how to assign an identifier to an unassociated STA and assign resource units to it.  While the exchange of messages at slides 5-7 of Gan imply that the resource units are on the downlink, it is not explicitly stated as it is in Ghosh.  Furthermore Ghosh at ¶3 states “Efficient use of 
With regard to claim 2, Gan in view of Ghosh discloses the method of Claim 1, further comprising, at the station, sending a frame to the access point using an uplink resource unit of a plurality of uplink resource units provided in a multi-user uplink transmission towards the access point within a transmission opportunity granted to the access point, wherein the plurality of uplink resource units are distributed according to an allocation scheme, wherein determining the downlink resource unit assigned to an association identifier reserved for stations not associated with the access point is also based on at least one allocation scheme feature of the uplink resource unit (Gan at Slide 5 where the station sends a request frame and Slide 2 where this occurs over an OFDMA system.  OFDMA is a multi-user communication scheme).With regard to claim 4 , Gan in view of Ghosh discloses the method of Claim 1, wherein determining the downlink resource unit is based on a number of downlink resource units assigned to the association identifier reserved for stations not associated with the access point, in the multi-user downlink transmission, and wherein if the number of downlink resource units is one, the single downlink resource unit assigned to 
With regard to claim 5 , Gan in view of Ghosh discloses the method of Claim 1, wherein determining the downlink resource unit is based on a number of downlink resource units assigned to the association identifier reserved for stations not associated with the access point, in the multi-user downlink transmission, and wherein if the number of downlink resource units is more than one, one downlink resource unit assigned to the association identifier reserved for stations not associated with the access point is selected as being the determined downlink resource unit for receiving the frame, wherein the selecting is based on at least one allocation scheme feature of an uplink resource unit used by the station to send a frame to the access point  (Gan at slide 7 where the specific identifier of “2045” indicates that “the Per STA Info subfield is for an unassociated STA”, i.e.,  2045 is the single downlink resource unit identifier for unassociated stations.). 
With regard to claim 7 , Gan in view of Ghosh discloses the method of Claim 1, further comprising, at the station, checking whether the frame received in the determined downlink resource unit is addressed to the station, prior to decoding the frame (Gan at 
With regard to claim 9 , while Gan discloses a wireless communication method in a wireless network comprising an access point and stations, any station associating with the access point being assigned a unique association identifier used by the access point to assign, to the station, a resource unit in a transmission opportunity granted to the access point (Gan at Slides 6-7 where the station is given a unique identifier),, the method comprising the following steps, at the access point:	building a plurality of … resource units in a multi-user downlink transmission from the access point within a transmission opportunity granted to the access point, the plurality of downlink resource units comprising a downlink resource unit assigned to an association identifier reserved for stations not associated with the access point  (Gan at slides 6-7 where the system sets AID as a unique identifier for unassociated STAs, the AID 2045 indicating that the unassociated STA should read the corresponding per-STA info);	and sending a frame to a station on the … resource unit assigned to an association identifier reserved for stations not associated with the access point (Gan at Slide 7 where the unassociated STA receives the frame and parses through it) Gan does not explicitly state that which is known in the art of communications as taught by Ghosh . Ghosh discloses: that the resource unit is a downlink resource unit (Ghosh at ¶¶34-35).
Reasons to Combine: Gan and Ghosh are from similar fields of endeavor, how to assign an identifier to an unassociated STA and assign resource units to it.  While the echange 
With regard to claim 10 , Gan in view of Ghosh discloses the method of Claim 9, further comprising, at the access point, receiving a frame from a station on an uplink resource unit of a plurality of uplink resource units provided in a multi-user uplink transmission towards the access point within a transmission opportunity granted to the access point, wherein the resource units of the plurality of uplink resource units are distributed according to an allocation scheme (Gan at Slide 5 where the station sends a request frame and Slide 2 where this occurs over an OFDMA system.  OFDMA is a multi-user communication scheme).;	wherein the downlink resource unit assigned to an association identifier reserved for stations not associated with the access point in the built plurality of downlink resource units has at least one matching allocation scheme feature with the uplink With regard to claim 11 , Gan in view of Ghosh discloses the method of Claim 9, wherein if more than one downlink resource unit assigned to an association identifier reserved for stations not associated with the access point is comprised in the built plurality of downlink resource units, each downlink resource unit assigned to an association identifier reserved for stations not associated with the access point has at least one matching allocation scheme feature with an uplink resource unit (Gan at slide 7 where the specific identifier of “2045” indicates that “the Per STA Info subfield is for an unassociated STA”, i.e.,  2045 is the single downlink resource unit identifier for unassociated stations. Gan at Slide 5 where the station sends a request frame and Slide 2 where this occurs over an OFDMA system.  OFDMA is a multi-user communication scheme.  Both the uplink and downlink use OFDMA and match in that regard.);	wherein the uplink resource unit is among a plurality of uplink resource units provided in a multi-user uplink transmission towards the access point within a transmission opportunity granted to the access point, and wherein the uplink resource units of the plurality of uplink resource units are distributed according to an allocation scheme  (Gan at slide 7 where the specific identifier of “2045” indicates that “the Per STA Info subfield is for an unassociated STA”, i.e.,  2045 is the single downlink resource unit identifier for unassociated stations.).With regard to claim 15 , Gan in view of Ghosh discloses the method of Claim 7, wherein the allocation scheme feature includes a position of the resource unit in the corresponding plurality of resource units, according to the allocation scheme (Gan at slide 5 where the M-BA frame has a sequence control field.  This would indicate its position in the sequence).With regard to claim 21 , Gan in view of Ghosh discloses the method of Claim 1, wherein the association identifier reserved for stations not associated with the access point is an 11 bit identifier equal to 2045 (Gan at Slides 5-7)
With regard to claim 27 , Gan in view of Ghosh discloses the method of Claim 1, wherein the plurality of uplink resource units provided in the multi-user uplink transmission is triggered in the transmission opportunity by a trigger frame sent by the access point (Ghosh at ¶19 where a trigger frame starts the process_.With regard to claim 76, A non-transitory computer-readable medium storing a program which, when executed by a microprocessor or computer system in a device, causes the device to perform the method of Claim 1 (Ghosh at ¶45 where the embodiment may be in a non-transitory computer-readable medium),
 With regard to claim 87, Gan in view of Ghosh discloses the method of Claim 1, further comprising, at the station, determining whether the station is an addressee of the frame transmitted by the access point on the determined downlink resource unit, by checking a receiver address field of the frame, so to trigger the receiving of the frame and subsequent decoding of the frame in case of positive determining (Gan at Slide 7 “An unassociated STA that had transmitted on a random access RU will ONLY parse the remaining 10 octets following the Per TID Info subfield when B0-B10 is an AID 
With regard to claim 88, Gan in view of Ghosh discloses the method of Claim 9, further comprising, at the access point, setting a receiver address field of the frame to an address of the station, so to define the addressee of the frame from among the stations not associated with the access point (Gan at Slide 7 where the MAC address for the STA is used.  The MAC address is unique to each STA).With regard to claim 89, Gan in view of Ghosh discloses the method of Claim 87, wherein the frame is a management frame (Gan at slide 5 where the M-BA frame is a management frame).With regard to claim 90, Gan in view of Ghosh discloses the method of Claim 87, wherein the frame addressed to the station includes an information item identifying an uplink resource unit to be used by the station to provide an acknowledgement to the access point in a multi-user uplink transmission opportunity following the multi-user downlink transmission (Ghosh at ¶20 where the frame indicates the uplink control period to be used.  Also see Ghosh at ¶¶28 and 31-32).With regard to claim 91, Gan in view of Ghosh discloses the method of Claim 1, wherein two or more downlink resource units of the plurality of downlink resource units are assigned to the same association identifier reserved for stations not associated with the access point (Gan at slide 6 where the AID value of 2045 is used for all unassociated STAs.)With regard to claim 92, Gan in view of Ghosh discloses the method of Claim 1, wherein a unique downlink resource unit of the plurality of downlink resource units is assigned to the association identifier reserved for stations not associated with the access point (Gan at slide 6 where the AID value of 2045 is used for all unassociated STAs.)
Documents Considered but not Relied Upon
The documents below were considered.
A. Multiple Basic Service Set Support by Chu et al., US10237891B1 (Also discusses assigning specific IDs and downlink RUs based on said IDs to unassociated STAs in an OFDMA system.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642